September 23. 2021

Allowable Subject Matter

Claims 1-6 and 8-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Unlike the present invention, both Crum (U.S. Patent No. 9,022,473 B2) and Hoffman et al (U.S. Patent No. 7,762,625 B2) teach that the footrest mechanism acts independently from the backrest mechanism, such that adjustment of the backrests and adjustment of the ottomans in both chairs are mutually exclusive. To modify either to couple the footrest mechanism to the backrest mechanism would destroy both references.  Furthermore, neither Crum nor Hoffman et al teach that in the TV position, in which the backrest substantially maintains the first backrest angle, the seat is disposed at a second seat angle that is steeper than the first generally horizontal angle in which the seat is in when it is in the upright position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636